
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7


FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.
SEVERANCE POLICY FOR SENIOR MANAGEMENT
(As Amended and Restated Effective November 13, 2003)

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 
   
  PAGE

--------------------------------------------------------------------------------

SECTION 1.   ESTABLISHMENT AND PURPOSE OF THE PLAN   1
SECTION 2.
 
ELIGIBLE EMPLOYEES
 
1
SECTION 3.
 
SEVERANCE PAY AND SEVERANCE BENEFITS
 
2
SECTION 4.
 
OFFSET
 
4
SECTION 5.
 
PAYMENT OF SEVERANCE PAY
 
4
SECTION 6.
 
REINSTATEMENT
 
4
SECTION 7.
 
WAIVER AND RELEASE AGREEMENT
 
5
SECTION 8.
 
PLAN ADMINISTRATION
 
5
SECTION 9.
 
AMENDMENT/TERMINATION/VESTING
 
5
SECTION 10.
 
PAY AND OTHER BENEFITS
 
6
SECTION 11.
 
NO ASSIGNMENT
 
6
SECTION 12.
 
RECOVERY OF PAYMENTS MADE BY MISTAKE
 
6
SECTION 13.
 
REPRESENTATIONS CONTRARY TO THE PLAN
 
6
SECTION 14.
 
NO EMPLOYMENT RIGHTS
 
7
SECTION 15.
 
COMPANY INFORMATION
 
7
SECTION 16.
 
CONFIDENTIALITY
 
7
SECTION 17.
 
PLAN FUNDING
 
7
SECTION 18.
 
APPLICABLE LAW
 
7
SECTION 19.
 
SEVERABILITY
 
8
SECTION 20.
 
PLAN YEAR
 
8
SECTION 21.
 
RETURN OF COMPANY PROPERTY
 
8

--------------------------------------------------------------------------------




Exhibit 10.7


FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.
SEVERANCE POLICY FOR SENIOR MANAGEMENT

SECTION 1    ESTABLISHMENT AND PURPOSE OF THE PLAN

        FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. (hereinafter "FSA") has
adopted the FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. SEVERANCE POLICY FOR
SENIOR MANAGEMENT (hereinafter the "Plan"), for the benefit of the Senior
Management (as hereinafter defined) of FSA and its current direct and indirect
wholly-owned subsidiaries (collectively referred to herein as the "Company"), as
described herein. The Plan was adopted effective as of February 8, 1995, and was
amended and restated effective March 13, 2000 and May 17, 2001. The Plan is
hereby amended and restated, as set forth in this Plan document, effective
November 13, 2003, to require cooperation in defending or pursuing litigation as
a term to the waiver and release agreement required to be signed as a condition
to receiving benefits under the Plan. The Plan is an unfunded welfare benefit
plan for purposes of the Employee Retirement Income Security Act of 1974, as
amended (hereinafter "ERISA") and a severance pay plan within the meaning of the
United States Department of Labor regulations section 2510.3-2(b). The purpose
of the Plan is to provide an eligible employee whose employment terminates as
described in Section 2 with Severance Pay and Severance Benefits for a specified
period of time.

SECTION 2    ELIGIBLE EMPLOYEES

        Members of Senior Management who have been employed with the Company for
at least one (1) year and whose employment is (i) terminated by the Company for
any reason other than for cause or (ii) constructively terminated, are eligible
to participate in the Plan and shall be considered "eligible employees" under
the Plan. "Senior Management" means, and shall be limited to, the permanent
members of the Management Committee of the Company on the effective date of the
Plan and any person who shall hereafter be designated as eligible to participate
in the Plan by written notice thereof, signed by the President of the Company
and expressly stating that such person is a member of "Senior Management" for
purposes of the Plan. The permanent members of the Management Committee of the
Company on the effective date of the Plan, as amended and restated, are (a) the
Chief Executive Officer of the Company, (b) the Chief Operating Officer of the
Company, (c) the General Counsel of the Company, (d) the Chief Financial Officer
of the Company, (e) the Managing Director in charge of the Asset Finance Group
of Financial Security Assurance Inc., and (f) the Chief Risk Management Officer
of Financial Security Assurance Inc.. Termination "for cause" means termination
for unethical practices, illegal conduct or gross insubordination, but
specifically excludes termination as a result of substandard performance.
"Constructive termination" of employment occurs if an eligible employee's
compensation opportunity is significantly reduced out of line with Company
results, or if there is a material reduction in responsibilities. The
determination as to whether an employee has been (i) terminated for cause, or
(ii) constructively terminated, will be made by the Plan Administrator, in its
sole discretion.

        An otherwise eligible employee shall not be eligible for Severance Pay
and Severance Benefits under the Plan if:

(a)the eligible employee's employment with the Company terminates by reason of
death or disability;

(b)the eligible employee's employment with the Company terminates through
retirement, voluntary resignation, job abandonment or failure to report for
work;

1

--------------------------------------------------------------------------------

(c)the eligible employee's employment with the Company is involuntarily
terminated after the eligible employee refuses a transfer to a new position at
the same geographical location of the Company, and such transfer does not
constitute a constructive termination;

(d)the eligible employee is employed in a Company operation or facility
substantially all of the assets of which are sold and the eligible employee is
offered a comparable position, as determined by the Plan Administrator, with the
purchaser;

(e)the eligible employee fails or refuses to continue in the employment of the
Company until the end of the notice period provided for in the notice of
termination described in Section 3 below (absent constructive termination during
such notice period); or

(f)the Plan is terminated.

SECTION 3    SEVERANCE PAY AND SEVERANCE BENEFITS

        In exchange for providing the Plan Administrator a valid Waiver and
Release Agreement in a form acceptable to the Company, an eligible employee
shall be eligible to receive Severance Pay and Severance Benefits in accordance
with the paragraphs set forth below. The consideration for the voluntary Waiver
and Release Agreement shall be the Severance Pay and the Severance Benefits that
the eligible employee would not otherwise be eligible to receive.

(a)Severance Pay.  An eligible employee shall be eligible to receive Severance
Pay in accordance with the following:

(1)Chief Executive Officer and Chief Operating Officer:  Each eligible employee
who served as the Chief Executive Officer or the Chief Operating Officer of the
Company shall be eligible to receive eighteen (18) months of pay.

(2)Permanent Members of Management Committee: Each eligible employee who served
as a permanent member of the Management Committee of the Company (and who did
not serve as the Chief Executive Officer or the Chief Operating Officer of the
Company) shall be eligible to receive twelve (12) months of pay.

        For purposes of determining the amount of Severance Pay to which an
eligible employee is entitled, "months of pay" (a) shall be determined on the
basis of (a) the eligible employee's monthly salary on his or her separation
date and (b) shall include the eligible employee's most recent bonus (or three
year average, if higher), with one-twelfth (1/12th) of such bonus amount being
allocated to each month of pay. An eligible employee's base salary and bonus
shall include amounts deferred under the Financial Security Assurance
Holdings Ltd. Deferred Compensation Plan and the Financial Security
Assurance Inc. Cash or Deferred Plan, and amounts allocated to the Financial
Security Assurance Flex Plan. For this purpose, "bonus" shall also include any
amounts converted into an equity bonus under the Financial Security Assurance
Holdings Ltd. 1993 Equity Participation Plan. For all purposes of the Plan, the
term "separation date" shall mean the last day the eligible employee is actively
employed by the Company. In the event an eligible employee receives formal
written notice of a future termination of employment and employment is not
terminated until the date provided in such notice, then the Plan Administrator
may, in its discretion, reduce the period of Severance Pay by the length of the
notice period, in an amount of up to one-third (1/3) of the severance period.
For purposes of the Plan, "severance period" shall mean the period of time over
which an eligible employee is to receive Severance Pay pursuant to this
Section 3.

(b)Severance Benefits.

(1)Continuation of Hospital, Medical, Dental, Prescription Drug and Vision
Coverages.    An eligible employee may elect continuation of his or her Company
sponsored hospital,

2

--------------------------------------------------------------------------------

medical, dental, prescription drug and vision benefits ("health benefits") under
COBRA, as defined in Section 4980B(f)(2) of the Internal Revenue Code of 1986,
as amended ("COBRA coverage") for a period of up to eighteen (18) months
following the separation date. The eligible employee shall pay the same premium
paid by active employees for their Company sponsored health benefits and the
Company shall pay the remaining portion of the premium during the severance
period. The COBRA coverage provided at this reduced cost shall continue until
the end of the month for which the eligible employee is permitted to pay the
same premium paid by similarly situated active employees for their Company
sponsored health benefits. After the end of the severance period, the eligible
employee may elect to continue his or her health benefits under COBRA for up to
the remainder of the eighteen (18) months; however, the eligible employee must
pay the full premium for such coverage plus a two percent (2%) administrative
charge, or 102% of the total premium cost. If the eligible employee dies prior
to the end of the period of time that he or she would have received his or her
Severance Benefits, and if the eligible employee's spouse and/or dependents are
entitled to continued COBRA coverage, the Company shall pay the entire cost of
such coverage for the remainder of the severance period. Thereafter, the spouse
and/or dependents may elect to continue COBRA coverage; however they must pay
the full premium cost for such coverage plus a two percent (2%) administrative
charge.

(2)Life Insurance Benefits.    Coverage under the Financial Security
Assurance Inc. Life and AD & D Insurance Plan shall continue on the same basis
as for similarly situated active employees during the severance period to the
extent, if any, that the insurance carrier will so allow.

(3)Disability Insurance Coverage.    Coverage under Company sponsored disability
insurance shall continue on the same basis as for similarly situated active
employees during the severance period to the extent, if any, that the insurance
carrier will so allow.



(c)Certain Additional Payments by the Company.

(1)Gross-Up Payments.    Anything in the Plan to the contrary notwithstanding,
in the event that it shall be determined that any payment or distribution by the
Company to or for the benefit of an eligible employee (whether paid or payable
or distributed or distributable pursuant to the terms of the Plan or otherwise)
(a "Payment") would be subject to the excise tax imposed by Sections 280G and
4999 of the Internal Revenue Code of 1986, as amended (the "Code"), or that any
interest or penalties are incurred by an eligible employee with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the "Excise Tax"), then the
eligible employee shall be entitled to receive an additional payment (the
"Gross-Up Payment") in an amount such that after payment by the eligible
employee of all taxes (including any interest or penalties imposed with respect
to such taxes and Excise Tax) imposed upon the Gross-Up Payment, the eligible
employee retains an amount of the Gross-Up Payment equal to the Excise Tax
imposed upon the Payments.

(2)Determination of Gross-Up Payments.    Notwithstanding the provisions of
Section 8, all determinations required to be made under this Section 3(c),
including whether and when the Gross-Up Payment is required and the amount of
such Gross-Up Payment including any determination of the parachute payments
under Code Section 280G(b)(2), and the assumptions to be utilized in arriving at
such determinations shall be made by a nationally recognized certified public
accounting firm that is mutually selected by the eligible employee and the
Company (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and the eligible employee within 15 business

3

--------------------------------------------------------------------------------

days of the receipt of notice from the eligible employee that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment shall be paid by the Company to the eligible employee within
five days of the receipt of the Accounting Firm's determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
eligible employee. As a result of uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that the Gross-Up Payment made will have been an
amount less than the Company should have paid pursuant to this Section 3(c) (the
"Underpayment"). In the event that the eligible employee thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment and any such Underpayment shall be promptly paid by
the Company to or for the benefit of the eligible employee.

The Plan Administrator, acting in its sole discretion may, in writing, enhance
the amount of Severance Pay and/or Severance Benefits that an eligible employee
is eligible to receive over the amount of Severance Pay and Severance Benefits
described above and/or make available to the eligible employee other forms of
Severance Benefits.

SECTION 4    OFFSET

        Severance Pay and Severance Benefits provided under the Plan shall be
offset by any severance pay or severance benefits provided to an eligible
employee under an authorized written employment agreement containing a severance
provision, an authorized written severance agreement, or any other group
reorganization/restructuring benefit plan or program sponsored by the Company.
By accepting Severance Pay and Severance Benefits under the Plan, an eligible
participant waives all rights to receive benefits under the Financial Security
Assurance Holdings Ltd. Severance Policy. In the event an eligible employee who
is receiving Severance Pay and Severance Benefits under the Plan is employed
with any other employer during the severance period, due and unpaid Severance
Pay shall be offset by an amount equal to fifty percent (50%) of the
compensation received by the eligible employee from the new employment during
the severance period, and Severance Benefits shall cease. The eligible employee
shall be obligated to refund any amounts paid by the Company as Severance Pay
that exceed the amount of Severance Pay payable to the eligible employee
hereunder giving effect to the offset referred to in the preceding sentence. An
eligible employee shall, as a condition of receiving Severance Pay and Severance
Benefits under the Plan, undertake to provide to the Company prompt notice of
the commencement of any new employment of such eligible employee during the
severance period.

SECTION 5    PAYMENT OF SEVERANCE PAY

        Severance Pay that becomes payable shall be paid in installments in
accordance with the Company's regular payroll payment schedule commencing with
the first regular payroll payment date occurring after expiration of the seven
(7) day period during which an eligible employee may revoke his or her Waiver
and Release Agreement (as explained more fully below under the Section entitled
"WAIVER AND RELEASE AGREEMENT"); however, the Plan Administrator reserves the
right in its sole discretion to pay Severance Pay in a lump sum. All legally
required taxes and any sums owing to the Company shall be deducted from
Severance Pay payments.

SECTION 6    REINSTATEMENT

        If an eligible employee returns to a temporary assignment with the
Company while receiving Severance Pay and Severance Benefits, payments of
Severance Pay and availability of Severance Benefits shall cease during the
period of temporary employment and shall resume at the conclusion of the
temporary assignment. In the event that an eligible employee who is receiving
Severance Pay or

4

--------------------------------------------------------------------------------


Severance Benefits is permanently reemployed by the Company, the payment of
Severance Pay and the availability of Severance Benefits under the Plan shall
cease as of the date his or her reemployment begins.

SECTION 7    WAIVER AND RELEASE AGREEMENT

        In order to receive Severance Pay and Severance Benefits, an eligible
employee must submit a signed Waiver and Release Agreement form to the Plan
Administrator no later than twenty-one (21) days after his or her separation
date. If the termination of the eligible employee is part of a group
termination, the signed Waiver and Release Agreement must be submitted to the
Plan Administrator no later than forty-five (45) days after his or her
separation date. Attached to the Waiver and Release Agreement, if required by
law, as Attachment I will be a list of job titles and ages of employees of the
Company who are eligible for the Plan, and as Attachment II will be a list of
the ages of employees of the Company who are not eligible for the Plan. An
eligible employee may revoke his or her signed Waiver and Release Agreement
within seven (7) days of his or her signing the Waiver and Release Agreement. A
revocation by an eligible employee must be made in writing and must be received
by the Plan Administrator within such seven (7) day period. An eligible employee
who timely revokes his or her Waiver and Release Agreement shall not be eligible
to receive any Severance Pay and Severance Benefits under the Plan. An eligible
employee who timely submits a signed Waiver and Release Agreement form and who
does not exercise his or her right of revocation shall be eligible to receive
Severance Pay and Severance Benefits. Eligible employees shall be encouraged to
contact their personal attorney to review the Waiver and Release Agreement form
if they so desire.

SECTION 8    PLAN ADMINISTRATION

        FSA shall serve as the "Plan Administrator" of the Plan and a "named
fiduciary" within the meaning of such terms as defined in ERISA. The Plan
Administrator shall have the discretionary authority to determine eligibility
for Plan benefits and to construe the terms of the Plan, including the making of
factual determinations. The decisions of the Plan Administrator shall be final
and conclusive with respect to all questions concerning the administration of
the Plan. The Plan Administrator may delegate to other persons responsibilities
for performing certain of the duties of the Plan Administrator under the terms
of the Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegatees
and experts, unless actually knowing such information and advice to be
inaccurate or unlawful. The Plan Administrator shall establish and maintain a
reasonable claims procedure, including a procedure for appeal of denied claims.
In no event shall an eligible employee or any other person be entitled to
challenge a decision of the Plan Administrator in court or in any other
administrative proceeding unless and until the claim and appeals procedures
established under the Plan have been complied with and exhausted.

SECTION 9    AMENDMENT/TERMINATION/VESTING

        The Company may terminate or amend the Plan at any time and from time to
time, for any reason or no reason; provided, however, that any such termination
or amendment of the Plan that is adverse to the interest of any eligible
employee under the Plan shall be effective only (i) as to any eligible employee
first becoming an Employee after the date of such amendment or termination or
(ii) as to any other employee, on or after December 31, 2004. Any amendment or
termination of the Plan shall be adopted by the Board of Directors of FSA and
executed by an authorized officer of FSA. In no event will the termination of
the Plan reduce Severance Pay and Severance Benefits previously granted to an
eligible employee under the Plan.

5

--------------------------------------------------------------------------------


SECTION 10    PAY AND OTHER BENEFITS

        An eligible employee's participation in all of the Company's employee
pension benefit plans and employee welfare plans in which he or she is enrolled
as of his or her separation date shall cease as of his or her separation date,
except as provided above with respect to COBRA coverage and life insurance
benefits. All pay and other benefits, including unreimbursed valid business
expenses and accrued but unpaid salary (but excluding Plan benefits), payable to
an eligible employee upon his or her separation date shall be paid in accordance
with the terms of those established policies, plans and procedures. An eligible
employee who is participating in the Plan shall not be eligible for any other
type of severance benefits under any other severance pay plan, program or policy
of the Company. Eligible employees shall receive payment for unused vacation
days on the first payroll date following the eligible employee's termination of
employment. Such payment shall be equal to one twentieth (1/20th) of one month
of Severance Pay for every vacation day and shall be paid in a single lump sum
payment. Such payment shall not reduce the amount of Severance Pay otherwise
payable to the eligible employee under the Plan. For purposes of the foregoing,

(a)total vacation days for any eligible employee in respect of any calendar year
shall equal the sum of:

(1)carryover vacation days to which the eligible employee is entitled in
accordance with Company policy from the year prior to the year in which the
eligible employee's separation date occurred; and

(2)the product (rounded up to the nearest whole number) of:

(A)the annual number of vacation days to which the eligible employee is entitled
in accordance with Company policy; and

(B)a fraction,

(i)the numerator of which is the number of days of the year which have elapsed
from the January 1 of the year in which the eligible employee's separation date
occurs through and including the eligible employee's separation date, and

(ii)the denominator of which is three hundred and sixty-five (365); and

(b)unused vacation days for any eligible employee in respect of any calendar
year will equal total vacation days in respect of such year determined in
accordance with subsection (a) above, less vacation days used in such year.

SECTION 11    NO ASSIGNMENT

        Severance Pay or Severance Benefits payable under the Plan shall not be
subject to anticipation, alienation, pledge, sale, transfer, assignment,
garnishment, attachment, execution, encumbrance, levy, lien, or charge, and any
attempt to cause such Severance Pay or Severance Benefits to be so subjected
shall not be recognized, except to the extent required by law.

SECTION 12    RECOVERY OF PAYMENTS MADE BY MISTAKE

        An eligible employee shall be required to return to the Company any
Severance Pay or Severance Benefits, or portion thereof, made by a mistake of
fact or law.

SECTION 13    REPRESENTATIONS CONTRARY TO THE PLAN

        No employee, officer, or director of the Company has the authority to
alter, vary or modify the terms of the Plan except by means of an authorized
written amendment to the Plan. No verbal or

6

--------------------------------------------------------------------------------


written representations contrary to the terms of the Plan and its written
amendments shall be binding upon the Plan, the Plan Administrator or the
Company.

SECTION 14    NO EMPLOYMENT RIGHTS

        The Plan shall not confer employment rights upon any person. No person
shall be entitled, by virtue of the Plan, to remain in the employ of the Company
and nothing in the Plan shall restrict the right of the Company to terminate the
employment of any eligible employee at any time.

SECTION 15    COMPANY INFORMATION

        Eligible employees may have access to Company Information. Recognizing
that the disclosure or improper use of such Company Information will cause
serious and irreparable injury to the Company, as a condition of receiving
Severance Pay and Severance Benefits eligible employees with such access
acknowledge that (i) they will not at any time, directly or indirectly, disclose
Company Information to any third party or otherwise retain or use such Company
Information for their own benefit or the benefit of others, (ii) if they
disclose or improperly use any Company Information, the Company shall be
entitled to apply for and receive an injunction to restrain any violation of
this paragraph, and (iii) eligible employees shall be liable for any damages the
Company incurs, including litigation costs and reasonable attorneys' fees.

        "Company Information" shall mean any confidential, financial, marketing,
business, technical or other information, including, without limitation,
information that the eligible employee prepared, caused to be prepared, received
in connection with and/or contemporaneous with his or her employment with the
Company, such as information provided by customers that is not generally known
in the industry, objective and subjective evaluations of management,
transactions or proposed transactions, trade secrets, personnel information and
marketing methods and techniques. The term "Company Information" specifically
excludes information that is generally known in the industry (except when known
based upon the eligible employee's actions in contravention of this provision)
or that is otherwise publicly available.

SECTION 16    CONFIDENTIALITY

        Eligible employees are prohibited from disclosing the existence of this
Plan and its terms and conditions, to any other past, present or future
employees of the Company, or to any other person, except (and in such cases,
only to the extent necessary) to the eligible employee's immediate family,
attorneys, accountants, financial advisors, lending institutions, federal, state
or local taxing authorities, or as otherwise required by law, or for the
enforcement of the Plan terms.

SECTION 17    PLAN FUNDING

        No eligible employee shall acquire by reason of the Plan any right in or
title to any assets, funds, or property of the Company. Any Severance Pay or
Severance Benefits that become payable under the Plan are unfunded obligations
of the Company and shall be paid from the general assets of the Company. No
employee, officer, director or agent of the Company guarantees in any manner the
payment of Severance Pay or Severance Benefits.

SECTION 18    APPLICABLE LAW

        The Plan shall be governed and construed in accordance with ERISA and in
the event that any reference shall be made to State law, the internal laws of
the State of New York shall apply.

7

--------------------------------------------------------------------------------


SECTION 19    SEVERABILITY

        If any provision of the Plan is found, held or deemed by a court of
competent jurisdiction to be void, unlawful or unenforceable under any
applicable statute or other controlling law, the remainder of the Plan shall
continue in full force and effect.

SECTION 20    PLAN YEAR

        The ERISA plan year of the Plan shall be the calendar year.

SECTION 21    RETURN OF COMPANY PROPERTY

        All Company property (including keys, credit cards, identification
cards, office equipment, portable computers and cellular telephones) and Company
Information (including all copies, duplicates, reproductions or excerpts
thereof) must be returned by the eligible employee as of his or her separation
date in order for such eligible employee to commence receiving Severance Pay and
Severance Benefits under the Plan.

    FINANCIAL SECURITY ASSURANCE HOLDINGS LTD.
 
 
By:
 
/s/  BRUCE E. STERN              

--------------------------------------------------------------------------------

    Its:   Managing Director and General Counsel        

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

Attachment I to
Financial Security Assurance Holdings Ltd. Severance Policy for Senior
Management

WAIVER AND RELEASE AGREEMENT

        (1)    Waiver and Release, Etc.    In consideration for the Severance
Pay and Severance Benefits to be provided to me under the terms of the FINANCIAL
SECURITY ASSURANCE HOLDINGS LTD. SEVERANCE POLICY FOR SENIOR MANAGEMENT
(hereinafter, the "Plan"), I, on behalf of myself and my heirs, executors,
administrators, attorneys and assigns, hereby waive, release and forever
discharge FINANCIAL SECURITY ASSURANCE HOLDINGS LTD. (hereinafter, the
"Company") and the Company's parent, subsidiaries, divisions and affiliates,
whether direct or indirect, its and their joint ventures and joint venturers
(including its and their respective directors, officers, associates, employees,
shareholders, partners and agents, past, present and future), and each of its
and their respective successors and assigns (hereinafter collectively referred
to as "Releasees"), from any and all known or unknown actions, causes of action,
claims or liabilities of any kind which have or could be asserted against the
Releasees arising out of or related to my employment with and/or separation from
employment with the Company and/or any of the other Releasees and/or any other
occurrence up to and including the later of the date of this Agreement and the
date of termination of employment with the Company and/or any of the other
Releasees, including but not limited to:

(a)claims, actions, causes of action or liabilities arising under Title VII of
the Civil Rights Act, as amended, the Age Discrimination in Employment Act, as
amended (the "ADEA"), the Employee Retirement Income Security Act, as amended,
the Rehabilitation Act, as amended, the Americans with Disabilities Act, as
amended, the Family and Medical Leave Act, as amended, and/or any other federal,
state, municipal, or local employment discrimination statutes (including, but
not limited to, claims based on age, sex, attainment of benefit plan rights,
race, religion, national origin, marital status, sexual orientation, ancestry,
harassment, parental status, handicap, disability, retaliation, and veteran
status); and/or

(b)claims, actions, causes of action or liabilities arising under any other
federal, state, municipal, or local statute, law, ordinance or regulation;
and/or

(c)any other claim whatsoever including, but not limited to, claims for
severance pay, claims based upon breach of contract, wrongful termination,
defamation, intentional infliction of emotional distress, tort, personal injury,
invasion of privacy, violation of public policy, negligence and/or any other
common law, statutory or other claim whatsoever arising out of or relating to my
employment with and/or separation from employment with the Company and/or any of
the other Releasees,

but excluding the right to file an administrative charge or participate in an
investigation conducted by the Equal Employment Opportunity Commission (the
"EEOC"), any claims which I may make under state workers' compensation or
unemployment laws, and/or any claims which by law I cannot waive. I am waiving,
however, any right to monetary recovery should the EEOC or any other agency
pursue any claim on my behalf. I further waive, release, and discharge the
Company and/or any of the other Releasees from any reinstatement rights that I
have or could have and I acknowledge that I have not suffered any on-the-job
injury for which I have not already filed a claim. I also agree never to sue the
Company and/or any of the Releasees on the basis of any and all claims of any
type to date arising out of any aspect of my employment with and/or separation
from employment with the Company and/or any of the Releasees, except for a claim
under the ADEA, including a challenge to the validity of this Agreement under
that law. I understand that this Agreement includes a release of all known and
unknown claims arising up to and including the date of this Agreement.

9

--------------------------------------------------------------------------------


        (2)    Company Information.    I acknowledge that I may have access to
certain confidential and other information of the Company, referred to in the
Plan as "Company Information". Recognizing that the disclosure or improper use
of Company Information may cause serious and irreparable injury to the Company,
I agree that I will not at any time, directly or indirectly, disclose Company
Information or use Company Information for my own benefit or the benefit of any
other party except as permitted under the Plan.

        (3)    Cooperation; Return of Company Property.    I agree to cooperate
with the Company with respect to providing information with respect to matters
with which I was involved at the time of my termination of employment and to
cooperate, at the expense of the Company, in the defense or pursuit by the
Company of, or response by the Company to, any litigation, investigation or
dispute relating to matters in which I participated during my term of employment
with the Company. I agree to return to the Company all Company property in my
possession as promptly as practicable, including, without limitation, any keys,
credit cards, documents and records, identification cards, office equipment,
portable computers, mobile telephones and parking permits.

        (4)    Consequences of Breach.    In the event that I breach this
Agreement by violating any of the provisions of paragraph (1), (2) or (3), I
acknowledge that (q) the Company shall be entitled to apply for and receive an
injunction to restrain any violation of such paragraphs, (b) I shall be required
to pay the Company's and/or any of the Releasees' litigation costs and expenses,
including reasonable attorneys' fees, associated with defending against my
lawsuit and (c) I shall be obligated to repay to the Company eighty percent
(80%) of the Severance Pay already paid to me and to forfeit eighty percent
(80%) of the Severance Pay not yet paid to me. Such repayment and/or forfeiture
shall not affect the validity of this Agreement.

        (5)    Offset.    I understand that, in the event I become employed with
any other employer during the severance period, due and unpaid Severance Pay
will be offset by an amount equal to fifty percent (50%) of the compensation
received by me from the new employment during the severance period, and
Severance Benefits shall cease. I agree to refund any amounts paid by the
Company as Severance Pay that exceed the amount of Severance Pay payable to me
under the Plan giving effect to the offset referred to in the preceding
sentence. I further agree to provide to the Company prompt notice of the
commencement of any such new employment.

        (6)    Other Plans.    I understand that this Agreement will not limit
any of my rights or obligations in respect of any Company sponsored plans, each
of which has its own provisions governing the rights of employees thereunder in
respect of which I agree to remain bound, except that I hereby waive, release
and shall not assert in any forum any claim or right arising out of or in
connection with my termination of employment on the basis that such termination
interfered with attainment of any rights under such a plan or was otherwise
discriminatory or illegal. The foregoing plans include the Company's pension
plans (Money Purchase Plan and Supplemental Executive Retirement Plan), Cash or
Deferred Plan (401(k) plan), home computer program, cafeteria plan ("flex
plan"), medical plans, Supplemental Restricted Stock Plan, 1993 Equity
Participation Plan and Deferred Compensation Plan. I understand that, for
purposes of determining my rights under the foregoing plans, my employment with
the Company will be deemed to have been terminated by the Company without cause.

        (7)    Review and Revocation Periods.    I acknowledge that I have been
given at least twenty-one (21) days to consider this Agreement thoroughly and I
was encouraged to consult with my personal attorney, if desired, before signing
below. I understand that I may revoke this Agreement within seven (7) days after
its signing and that any revocation must be made in writing and submitted within
such seven (7) day period to the Plan Administrator. I understand that this
Agreement will not be effective or enforceable until after this seven (7) day
period. I further understand that if I revoke this Agreement, I shall not
receive Severance Pay and Severance Benefits under the Plan.

10

--------------------------------------------------------------------------------


        (8)    Severability.    I agree that if any provision of this Agreement
is found, held or deemed by a court of competent jurisdiction to be void,
unlawful or unenforceable under any applicable statute or controlling law, the
remainder of this Agreement shall continue in full force and effect.

        (9)    Governing Law.    This Agreement is deemed made and entered into
in the State of New York, and in all respects shall be interpreted, enforced and
governed under the internal laws of the State of New York, to the extent not
governed by federal law. Any dispute under this Agreement shall be adjudicated
by a court of competent jurisdiction in the State of New York.

        The undersigned hereby acknowledges and agrees that he or she has
carefully read and fully understands all the provisions of this Agreement and
has voluntarily entered into this Agreement by signing below as of the date set
forth below.

     

--------------------------------------------------------------------------------

(Print name)    


--------------------------------------------------------------------------------


 


--------------------------------------------------------------------------------

(Signature)   (Date)

11

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.7



Exhibit 10.7

